 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         DONALD BERG et al.,                           CASE NO. C18-1332JLR

11                              Plaintiffs,              ORDER GRANTING IN PART
                  v.                                     AND DENYING IN PART
12                                                       PLAINTIFFS’ MOTION TO
                                                         REMAND AND GRANTING IN
           CITY OF KENT et al.,
13                                                       PART AND DENYING IN PART
                                                         DEFENDANTS’ MOTION TO
                                Defendants.
14                                                       DISMISS

15                                  I.    INTRODUCTION

16         Before the court are: (1) Defendants Matt Gilbert, Sharon Clamp, Charlene

17   Anderson (collectively, “Individual Defendants”), and City of Kent’s (“the City”)

18   (collectively, “Defendants”) motion to dismiss for failure to state a claim (MTD (Dkt.

19   # 6)); and (2) Plaintiffs Donald Berg and Karen Berg’s (collectively, “Plaintiffs”) motion

20   to remand (MTR (Dkt. # 10)). The court has considered the motions, the parties’

21   submissions in support of and in opposition to both motions, the relevant portions of the

22   //


     ORDER - 1
 1   record, and the applicable law. Being fully advised, 1 the court GRANTS IN PART and

 2   DENIES IN PART Plaintiffs’ motion to remand and GRANTS IN PART and DENIES

 3   IN PART Defendants’ motion to dismiss. The court DISMISSES Plaintiffs’ claims

 4   against Individual Defendants under 42 U.S.C. § 1983 with prejudice (see Compl. (Dkt.

 5   # 1-1) ¶¶ 6.1-6.8) and REMANDS Plaintiffs’ remaining claims to state court (see id.

 6   ¶¶ 4.1-5.5, 7.1-8.4).

 7                                     II.    BACKGROUND

 8   A.     Factual History

 9          David Spencer and Susan Spencer owned a piece of property (“the Property”) that

10   the City annexed in 1996. (Id. ¶¶ 3.1-3.2.) When the City annexed the Property, the

11   Spencers operated a grocery store, an automobile repair shop, and a small outdoor storage

12   yard on the Property. (Id. ¶ 3.1.) The City zoned the Property as a “neighborhood

13   commercial convenience” zone based on the grocery store and auto repair shop; however,

14   the City also recognized the outdoor storage yard as a legal nonconforming use that

15   predated the annexation. (Id. ¶ 3.3.) The Spencers continued to operate the storage yard,

16   although neighbors occasionally complained about the yard. City of Kent v. Berg, No.

17   73269-2-I, 2016 WL 7056501, at *2 (Wash. Ct. App. Dec. 5, 2016) (“Berg”). 2 In 2002,

18
            1
              No party has requested oral argument, and the court finds that oral argument would not
19   be helpful to the disposition of these motions. See Local Rules W.D. Wash. LCR 7(b)(4)
     (“Unless otherwise ordered by the court, all motions will be decided by the court without oral
20   argument.”).
            2
              Defendants cite to this Washington Court of Appeals ruling throughout their motion to
21
     dismiss and other filings concerning background information on the Property and the
     proceedings between the City and Plaintiffs. (See, e.g., MTD at 2; Def. Reply (Dkt. # 11) at 5.)
22   The court takes judicial notice of the state court’s opinion pursuant to Federal Rule of Evidence


     ORDER - 2
 1   the City issued a notice of violation against the Spencers for illegal storage on the

 2   Property beyond the accepted scope of the storage yard. (Id.) Plaintiffs allege, however,

 3   that the Spencers resolved this issue in a manner that allowed them to continue operating

 4   the expanded storage yard, and the City dismissed the neighbor complaints related to the

 5   yard. (Compl. ¶¶ 3.4-3.6.)

 6          In 2006, Plaintiffs bought the Property from the Spencers under the impression

 7   that they could continue to operate the outdoor storage yard as a legal nonconforming

 8   use. (Id. ¶¶ 3.8-3.9.) In 2008, certain neighbors complained about the outdoor storage

 9   yard. (Id. ¶ 3.9.) Plaintiffs allege that the City closed the complaints without notifying

10   Plaintiffs based on the yard’s status as a legal nonconforming use. (Id.) In 2009, the City

11   received additional complaints about increased storage of vehicles, heavy equipment,

12   recreational vehicles, and boats at the yard. (Id. ¶ 3.10); Berg, 2016 WL 7056501, at *2.

13   At this point, according to Plaintiffs, the City determined that there had been an illegal

14   expansion of the outdoor storage yard. (Compl. ¶ 3.10.) The City notified Plaintiffs that

15   they needed to consolidate the yard to 1996 levels unless they received a conditional use

16   permit to expand the yard. (Id.); see also Berg, 2016 WL 7056501, at *2. Despite the

17   City’s requests, between 2009 and 2011, the Plaintiffs increased the use of the Property

18   for outdoor storage. Berg, 2016 WL 7056501, at *2.

19   //

20
     201. See Miles v. California, 320 F.3d 986, 987 n.1 (9th Cir. 2003) (taking judicial notice of a
     public order in a related state court proceeding); United States v. 14.02 Acres of Land More or
21
     Less in Fresno Cty., 547 F.3d 943, 955 (9th Cir. 2008) (holding that a court may take judicial
     notice of matters of public record without converting a Rule 12 motion into a motion for
22   summary judgment).


     ORDER - 3
 1          In July 2011, Plaintiffs’ property manager, Tom Glenn, met with the City to

 2   investigate the history of the Property’s outdoor storage yard. (Compl. ¶ 3.12.) Mr.

 3   Glenn asked to review the City’s file on the Property, including information about its

 4   zoning history. (Id.) Plaintiffs allege that the City obstructed Mr. Glenn’s investigation

 5   by failing to produce all public records pertaining to the Property’s zoning history. (See

 6   id. ¶¶ 3.11-3.12.) Specifically, Plaintiffs allege that the city failed to produce records that

 7   showed that the City had recognized the storage yard as a legal nonconforming use and

 8   had issued permits in the past allowing outdoor storage on the undeveloped portions of

 9   the Property. (Id.)

10          Mr. Glenn met with the City again in August 2011 to discuss the Property’s

11   outdoor storage area. (Id. ¶ 3.13.) At that meeting, Plaintiffs allege that the City used

12   aerial photographs of the Property from around the time of annexation to determine the

13   portion of the Property that could be used for outdoor storage. (Id.) The City informed

14   Mr. Glenn that the Plaintiffs could expand the storage yard if they applied for and

15   received a conditional use permit. See Berg, 2016 WL 7056501, at *2-3.

16          In May 2012, after Plaintiffs failed to discontinue use of the expanded storage

17   yard, the City issued a notice of violation and initiated formal proceedings against

18   Plaintiffs. (Compl. ¶ 3.14); Berg, 2016 WL 7056501, at *3. Plaintiffs appealed the

19   notice to the city hearing examiner, arguing that outdoor storage on the Property was a

20   legal nonconforming use and that the City had recognized such use since the Spencers

21   owned the Property. Berg, 2016 WL 7056501, at *3.

22   //


     ORDER - 4
 1          In the meantime, Mr. Glenn filed a complaint in King County Superior Court

 2   under the state Public Records Act (“PRA”), RCW ch. 42.56, to compel the City to

 3   produce all responsive public records pertaining to the Property, including the Property’s

 4   zoning history. (Compl. ¶ 3.15.) Plaintiffs assert that these records were essential to its

 5   defense in the code enforcement action before the City hearing examiner. (Id.) Despite

 6   the superior court’s order to produce the public records, the City failed to do so and

 7   instead paid Mr. Glenn a $70,000 settlement to resolve his claims. (Id. ¶¶ 3.16-3.17.)

 8          Plaintiffs allege that their code enforcement action before the City hearing

 9   examiner commenced in November 2012 without access to the requested public records.

10   (Id. ¶ 3.18.) The City hearing examiner found that Plaintiffs had violated the City’s

11   zoning code and that Plaintiffs were required to cease operating the storage yard. Berg,

12   2016 WL 7056501, at *3. Plaintiffs appealed that ruling by filing a Land Use Petition

13   Act (LUPA) petition for review in the King County Superior Court, which affirmed the

14   hearing examiner. Id. Next, Plaintiffs appealed the ruling to the state court of appeals,

15   which also affirmed. Id. at *3, *9.

16          Plaintiffs do not contest that they have not applied for or obtained a conditional

17   use permit that would allow them to operate an outdoor storage yard on the undeveloped

18   portions of the Property. (See Compl. ¶ 3.21 (“Plaintiffs are unable to continue to operate

19   the outdoor storage yard in its entirety, absent approval of a Conditional Use Permit by

20   the City. . . .”); see also Berg, 2016 WL 7056501, at *7 n.14 (“[N]either the Bergs nor

21   their predecessors obtained a [conditional use permit] prior to expanding and intensifying

22   the outdoor storage”).


     ORDER - 5
 1           In April 2015, Plaintiffs allege that they learned for the first time from the City’s

 2   prior code enforcement officer, Brian Swanberg, that all of the undeveloped Property had

 3   allegedly been used for outdoor storage and that the City allegedly considered the storage

 4   yard a legal nonconforming use from 1996 through 2012. (Compl. ¶ 3.20.) In addition,

 5   Plaintiffs allege that Mr. Swanberg informed them that Defendants had prosecuted

 6   Plaintiffs on entirely false pretenses, had given perjurious testimony, and had conspired

 7   to deprive Plaintiffs of their property and other Constitutional rights. (See id. ¶ 3.20,

 8   6.3-6.6.)

 9   B.      Procedural History

10           Plaintiffs filed their complaint in King County Superior Court on June 4, 2018.

11   (See Compl.) Plaintiffs bring inverse condemnation and takings claims against the City.

12   (Compl. ¶¶ 4.1-4.7.) In addition, they assert: (1) substantive due process claims against

13   all Defendants (id. ¶¶ 5.1-5.6); (2) claims under 42 U.S.C. § 1983 against Individual

14   Defendants (id. ¶¶ 6.1-6.10); (3) equal protection claims against all Defendants (id.

15   ¶¶ 7.1-7.8); 3 and (4) violations of the state Public Records Act, RCW ch. 42.56, against

16   the City (id. ¶¶ 8.1-8.4).

17
             3
               The court notes that, although Plaintiffs’ complaint brings their equal protection claims
18   pursuant to 42 U.S.C. § 1982 (“All citizens of the United States shall have the same right . . . as
     is enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold, and convey real and
19   personal property.”), Plaintiffs’ subsequent briefing says that their equal protection claims are
     brought under 42 U.S.C. § 1983 (“Every person who, under color of [state law] subjects or
20   causes to be subjected, any citizen of the United States or other person within the jurisdiction
     thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and
     laws, shall be liable to the party injured . . .”). (See Pl. Resp. (Dkt. # 8) at 1-2 (“Plaintiffs alleged
21
     various causes of actions under both federal and state law, including . . . a violation of plaintiffs’
     equal protection rights, also actionable under 42 U.S.C. § 1983”); MTR at 4 (“a violation of
22   plaintiffs’ equal protection rights, also actionable under 42 U.S.C. § 1983”).) Nevertheless,


     ORDER - 6
 1          On September 10, 2018, Defendants timely removed this action to federal court on

 2   the basis of federal question jurisdiction. (See Not. of Removal (Dkt. # 1) at 2-3.) After

 3   removal, Defendants filed the instant motion to dismiss, arguing that Plaintiffs had failed

 4   to state a claim for four reasons: (1) the constitutional claims were barred by the statute

 5   of limitations; (2) the constitutional claims were barred by collateral estoppel; (3) the

 6   claims against Individual Defendants were barred by witness immunity; and (4) Plaintiffs

 7   failed to adequately plead their constitutional claims. (MTD at 1-2.)

 8          Plaintiffs filed a response to Defendants’ motion (see generally Pl. Resp.), but also

 9   filed a motion to remand their claims to state court (see generally MTR). Plaintiffs argue

10   that their entire case should be remanded because the state inverse condemnation and

11   federal takings claims are not ripe and, therefore, the court lacks subject matter

12   jurisdiction over the matter as a whole. (Id. at 1-2.) Plaintiffs further assert that the PRA

13   claims and non-takings federal claims are “deeply intertwined” with the inverse

14   condemnation claim, and that judgment of those claims prior to the determination of

15   whether a taking occurred would be “premature.” (Pl. Reply (Dkt. # 13) at 2.) Plaintiffs

16   argue that the claims against Individual Defendants are, like their takings claims, not ripe

17   and ought to be remanded with the rest of their claims. (Id. at 2.)

18          In their reply, Defendants agree that the takings and inverse condemnation claims

19   against the City, as well as the substantive due process and equal protection claims

20

21
     consistent with the complaint, Defendants describe Plaintiffs’ equal protection claim as brought
     under § 1982, not § 1983. (Def. Resp. (Dkt. # 12) at 2.) The court notes the inconsistency,
22   although it does not affect its analysis, as discussed below.


     ORDER - 7
 1   against the City and Individual Defendants, are not ripe and should be remanded to state

 2   court. (Def. Reply at 2.) However, Defendants argue that the court should not remand

 3   the 42 U.S.C. § 1983 claims against Individual Defendants because the court does, in

 4   fact, have jurisdiction over those claims; thus, Defendants assert that the court should

 5   dismiss those claims for the reasons in their motion to dismiss. (See id. (“[The] ripeness

 6   doctrine has no application to [Plaintiffs’] civil-rights claims against [I]ndividual

 7   [Defendants], so the [c]ourt should dismiss those claims before remanding.”); see also

 8   Def. Resp. at 3.) Defendants also maintain that the court should exercise supplemental

 9   jurisdiction over the remaining state law PRA claims. (Id.) The court now considers the

10   parties’ motions.

11                                     III.    DISCUSSION

12   A.     Legal Standard

13          1. Motion to Remand

14          Federal law provides that “any civil action brought in a state court of which the

15   district courts of the United States have original jurisdiction, may be removed by the

16   defendant . . . to the district court of the United States for the district and division

17   embracing the place where such action is pending.” 28 U.S.C. § 1441(a). The party

18   seeking removal has the burden of proving that federal jurisdiction exists, and the

19   removal statute is strictly construed against removal jurisdiction. Hunter v. Philip Morris

20   USA, 582 F.3d 1039, 1042 (9th Cir. 2009). If jurisdiction is based on the presence of a

21   federal question, the removing party must establish the federal nature of the claim. Gaus

22   v. Miles, 980 F.2d 564, 566 (9th Cir. 1992). Under the “well pleaded complaint” rule,



     ORDER - 8
 1   federal jurisdiction exists only when a federal question is presented on the face of a

 2   plaintiff’s properly pleaded complaint. Caterpillar Inc. v. Williams, 482 U.S. 386, 392

 3   (1987). Put otherwise, the complaint must establish either that a federal statute or

 4   constitutional provision creates the cause of action, or that the plaintiff’s right to relief

 5   necessarily depends on the resolution of a substantial question of federal law. Id. Any

 6   doubts as to federal removal jurisdiction should be resolved by remanding the action to

 7   state court. Gaus, 980 F.2d at 566.

 8          2. Motion to Dismiss

 9          When considering a motion to dismiss under Federal Rule of Civil Procedure

10   12(b)(6) for failure to state a claim, the court construes the complaint in the light most

11   favorable to the non-moving party. Livid Holdings Ltd. v. Salomon Smith Barney, Inc.,

12   416 F.3d 940, 946 (9th Cir. 2005). The court must accept all well-pleaded allegations of

13   material fact as true and draw all reasonable inferences in favor of the non-moving party.

14   See Wyler Summit P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998).

15   Dismissal under Rule 12(b)(6) can be based on the lack of a cognizable legal theory or

16   the absence of sufficient facts alleged under a cognizable legal theory. Balistreri v.

17   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Thus, “[t]o survive a motion to

18   dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

19   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

20   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Telesaurus

21   VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010).

22   //


     ORDER - 9
 1   B.     Claims against Defendant City of Kent and Individual Defendants

 2          1. Federal Takings and Inverse Condemnation Claim

 3          Plaintiffs assert that their inverse condemnation and takings claim against the City

 4   is not ripe and, therefore, should be remanded to state court so that the claim may ripen.

 5   (See MTR at 1-2; see also Compl. ¶¶ 4.1-4.7 (alleging inverse condemnation and takings

 6   claim).) Defendants agree that this claim is not ripe and, consequently, should be

 7   remanded to state court. (See Def. Reply at 2; Def. Resp. at 3.)

 8          Under Supreme Court precedent, a federal takings claim is ripe for review if a

 9   plaintiff has (1) received a final decision regarding the application of the challenged

10   regulations to the property at issue and (2) sought compensation through adequate state

11   procedures provided for doing so. Williamson Cty. Reg. Planning Comm’n v. Hamilton

12   Bank of Johnson City, 473 U.S. 172, 186, 194 (1985). A final decision requires “(1) a

13   rejected development plan, and (2) a denial of a variance.” Kinzli v. City of Santa Cruz,

14   818 F.2d 1449, 1454 (9th Cir. 1987) (citing Williamson, 473 U.S. at 187-90).

15   Washington has an adequate procedure for reimbursement for takings, and, accordingly,

16   such claims must be brought first in Washington state court. Macri v. King Cty., 126

17   F.3d 1125, 1129 (9th Cir. 1997), abrogated on other grounds by Crown Point Dev. Inc. v.

18   City of Sun Valley, 506 F.3d 851 (9th Cir. 2007).

19          Here, the court agrees with the parties that Defendants prevented Plaintiffs from

20   fulfilling the second Williamson prong—seeking compensation through state

21   procedures—when they removed Plaintiffs’ action to federal court. (See Not. of

22   Removal); see also Williamson, 473 U.S. at 186, 194. In analogous circumstances, other



     ORDER - 10
 1   courts have concluded that takings and inverse condemnation claims are not ripe under

 2   the compensation prong of Williamson and remanded the claims to state court for further

 3   proceedings. See, e.g., Harbor Lands, L.P. v. City of Blaine, No. 06-1370RAJ, 2008 WL

 4   5130049, at *4 (W.D. Wash. Dec. 5, 2008); Doak Homes v. City of Tukwila, No.

 5   07-1148MJP, 2008 WL 191205, at *3 (W.D. Wash. Jan. 18, 2008), Accredited Home

 6   Lenders v. City of Seattle, No. C07-272MJP, 2007 WL 1977137, at *3 (W.D. Wash. July

 7   2, 2007); Doney v. Pacific Cty., No. 07-5123RJB, 2007 WL 1381515, at *4 (W.D. Wash.

 8   May 9, 2007).

 9          In addition, the court concludes that Plaintiffs have not satisfied the first

10   Williamson prong—requiring a final decision regarding the application of the challenged

11   regulations to the property at issue. Although Plaintiffs appealed the land use

12   determination through the City hearing examiner and through LUPA proceedings in state

13   court, the record before the court is devoid of any indication that Plaintiffs applied for or

14   the City denied a conditional use permit that would exempt Plaintiffs from the zoning

15   ordinance that prohibits the operation of an outdoor storage yard on the undeveloped

16   portions of the Property. (See Compl. ¶ 3.21); Berg, 2016 WL 7056501, at *7 n.14.

17   Thus, the City has not reached a final decision regarding application of the challenged

18   zoning provisions to the Property. See Kinzli, 818 F.2d at 1454 (requiring a rejected land

19   use plan and a denial of a variance to show a final administrative determination under

20   Williamson). Accordingly, the court agrees with the parties that Plaintiffs’ inverse

21   condemnation and takings claim fails the Williamson ripeness test.

22


     ORDER - 11
 1            As Defendants acknowledge, the appropriate remedy is to remand the unripe

 2   federal regulatory takings and inverse condemnation claim to state court. (See Def.

 3   Reply at 2 (“Since these [Williamson] requirements haven’t been met, [Plaintiffs’]

 4   inverse-condemnation claim should be remanded back to state court . . . .”)); see also San

 5   Remo Hotel, L.P. v. City & Cty. of S.F., 545 U.S. 323, 346-47 (2005) (making clear that

 6   the failure to simultaneously pursue federal takings claims in state court with state

 7   inverse condemnation claims will likely result in a state court judgement that has

 8   preclusive effect on a later federal action); Doney, 2007 WL 1381515, at *5 (“Given the

 9   holding of San Remo, it is more appropriate, in the interest of fairness, to remand

10   Plaintiffs’ federal takings claims along with Plaintiffs’ state inverse condemnation claims

11   so that Plaintiffs may pursue those claims simultaneously.”). Accordingly, the court

12   grants Plaintiffs’ motion to remand the federal takings and inverse condemnation claim

13   (see Compl. ¶¶ 4.1-4.7) to state court and denies Defendants’ motion to dismiss this

14   claim.

15            2. Non-Takings Federal Claims

16            Next, the court considers whether the substantive due process and equal protection

17   claims Plaintiffs assert against all Defendants are ripe. (See Compl. ¶¶ 5.1-5.6 (alleging

18   substantive due process claims); id. ¶¶ 7.1-7.8 (alleging equal protection claims).)

19   Similar to their takings and inverse condemnation claim, Plaintiffs assert that Defendants

20   violated their substantive due process and equal protection rights by depriving them of

21   use of the Property. (Id.) Here, too, the parties agree that these claims are not ripe and

22


     ORDER - 12
 1   should be remanded to state court. (See generally MTR; Def. Reply at 2; Def. Resp. at

 2   3.)

 3          The Ninth Circuit Court of Appeals provides that Williamson’s finality prong

 4   applies to substantive due process, equal protection, and other constitutional claims that

 5   relate to or arise from a federal regulatory takings claim. Del Monte Dunes at Monterey,

 6   Ltd. v. City of Monterey, 920 F.2d 1496, 1507 (9th Cir. 1990) (“In evaluating the ripeness

 7   of due process or equal protection claims arising out of the application of land use

 8   regulations, we employ the same final decision requirement [from Williamson] that

 9   applies to regulatory taking claims.”); S. Pac. Transp. Co. v. City of L.A., 922 F.2d 498,

10   507 (9th Cir. 1990) (“All as-applied challenges to regulatory takings, whether based on

11   the just compensation clause, the due process clause[,] or the equal protection clause

12   possess the same ripeness requirement: a final determination by the relevant

13   governmental body.”). The court therefore agrees with the parties that Plaintiffs’ equal

14   protection and substantive due process claims are not ripe because the Williamson finality

15   prong has not been satisfied. See Doak Homes, 2008 WL 191205, at *3 (concluding that,

16   because the plaintiff’s substantive due process and equal protection claims “arose from

17   and rel[ied] on its takings claim” and were premised on “a series of actions which

18   result[ed] in a taking,” the plaintiff’s due process and equal protection claims were unripe

19   where a final decision had not been reached). Accordingly, the court also grants

20   Plaintiffs’ motion to remand the substantive due process and equal protection claims

21   against all Defendants (see Compl. ¶¶ 5.1-5.6, 7.1-7.8) and denies Defendants’ motion to

22   dismiss them.


     ORDER - 13
 1   C.     Section 1983 Claims against Individual Defendants

 2          Next, the court considers Plaintiffs’ 42 U.S.C. § 1983 claims against Individual

 3   Defendants. (See Compl. ¶¶ 6.1-6.10.) Plaintiffs allege that Individual Defendants

 4   violated their constitutional rights by agreeing to give perjurious testimony in land use

 5   hearings related to the Property. (Id. ¶¶ 3.14-3.22, 6.1-6.10.) Although the parties agree

 6   as to the disposition of Plaintiffs’ takings and inverse condemnation claim (id.

 7   ¶¶ 4.1-4.7), as well as Plaintiffs’ related substantive due process and equal protection

 8   claims (id. ¶¶ 5.1-5.6, 7.1-7.8), the parties do not agree how to dispose of Plaintiffs’ 42

 9   U.S.C. § 1983 claims against Individual Defendants. (Compare Def. Reply at 4-6, Def.

10   Resp. at 3, with MTR at 9-11.)

11          Plaintiffs argue that, like their other claims, their claims against Individual

12   Defendants are not ripe under Williamson and should be remanded to state court. (See Pl.

13   Reply at 2.) Defendants argue that the Williamson ripeness analysis has no application to

14   these claims and the court should dismiss these claims prior to remanding the other

15   claims discussed above. (See Def. Resp. at 3.) As discussed below, the court concludes

16   that Plaintiffs’ 42 U.S.C. § 1983 claims against Individual Defendants (see Compl.

17   ¶¶ 6.1-6.10) are ripe for judicial review and should be dismissed as time barred.

18   Therefore, the court denies Plaintiffs’ motion to remand these claims and grants

19   Defendants’ motion to dismiss without leave to amend.

20          1. The Claims against Individual Defendants are Ripe

21          In “certain limited and appropriate circumstances,” claims made pursuant to 42

22   U.S.C. § 1983 concerning land use may accrue even when a related takings claim has not



     ORDER - 14
 1   yet accrued. See Carpinteria Valley Farms, Ltd. v. Cty. of Santa Barbara, 344 F.3d 822,

 2   831 (9th Cir. 2003) (finding First Amendment, due process, and equal protection claims

 3   to be ripe for adjudication, despite unripeness of the takings claim). Where the plaintiff's

 4   injuries are separate from any purported taking and the plaintiff’s claim does not directly

 5   arise from or rely on a takings claim, independent § 1983 claims will accrue even though

 6   the governmental entity has not made “a final and authoritative determination of the

 7   development allowed on [the plaintiff’s] property.” Id. (quoting Harris v. Cty. of

 8   Riverside, 904 F.2d 497, 501 (9th Cir. 1990)); see also Holland v. Cty. of Maui, 100 F.

 9   App’x 683, 684 (9th Cir. June 7, 2004) (“Challenges to county acts that ‘amount to

10   actual, concrete injuries which are separate from any taking’ and ‘have already occurred

11   and do not depend on the finality of the County’s determination of the permissible uses’

12   of the property are ‘not subject to the ripeness constraints applicable to regulatory

13   takings.’”) (quoting Carpinteria, 344 F.3d at 830-31 and Harris, 904 F.2d at 501

14   (emphasis omitted)).

15          In Carpinteria, the Ninth Circuit considered whether the plaintiff’s First

16   Amendment retaliation and equal protection claims—based on the defendants’ nine-year

17   delay in issuing the plaintiff permits to operate a polo field on his property—were ripe

18   despite the lack of a final land use determination. 344 F.3d at 831. The plaintiff alleged

19   that the county had imposed the egregious delays in retaliation for the plaintiff’s exercise

20   of his First Amendment rights. See id. at 830. The Carpinteria court concluded that the

21   non-takings claims were ripe despite the lack of a final land use decision because the

22   plaintiff sought damages from the process of obtaining development permits, not injuries


     ORDER - 15
 1   to the underlying value of the plaintiff’s property. Id. at 830-31; see also Koloa

 2   Marketplace, LLC v. Cty. of Kauai, No. 06-00570 HG-BMK, 2007 WL 9711002, at *6-7

 3   (D. Haw. July 13, 2007) (finding that Carpinteria governed and claims against county

 4   employees for due process and equal protection violations that did not require substantive

 5   review of the planning commission’s land use decision were ripe).

 6          The court agrees with Defendants that Plaintiffs’ 42 U.S.C. § 1983 claim against

 7   Individual Defendants are not subject to Williamson and are ripe for review. As in

 8   Carpinteria, Plaintiffs here were harmed by Individual Defendants in a way that is

 9   unrelated to the alleged deprivation of their property rights. Plaintiffs’ claim for

10   emotional damages related to the allegedly egregious conduct of Individual Defendants is

11   separate from the harm related to the alleged taking. See, e.g., Harris, 904 F.2d at 500-01

12   (finding that the plaintiff, who was forced to pay thousands of dollars to rezone his

13   property after a local politician asked for the zoning designation to be changed solely

14   because of plaintiff’s business, had suffered an actual due process harm separate from his

15   takings claim). Even if the City relented and allowed Plaintiffs to operate the outdoor

16   storage yard on the whole of the Property, Plaintiffs “would still have been injured by the

17   treatment [they] allegedly received” at the hands of Individual Defendants, whose alleged

18   conspiracy to present perjurious testimony caused Plaintiffs harm in the form of

19   emotional distress and other damages distinct from any taking. See Carpinteria, 344 F.3d

20   at 830. Accordingly, the court concludes that Williamson’s finality prong is not

21   applicable to Plaintiffs’ 42 U.S.C. § 1983 claim against Individual Defendants, and this

22


     ORDER - 16
 1   claim is ripe for consideration. The court, therefore, denies Plaintiffs’ motion to remand

 2   this claim.

 3             The court now turns to Defendants’ motion to dismiss Plaintiffs’ claims against

 4   Individual Defendants.

 5             2. The § 1983 Claims against Individual Defendants are Time-Barred

 6             Defendants argue that the court should dismiss Plaintiffs’ claims against

 7   Individual Defendants because the claims are (1) barred by the statute of limitations, (2)

 8   barred by the doctrine of collateral estoppel, (3) barred by witness immunity, and (4) not

 9   sufficiently pleaded. (See MTD.) Because the court determines that Plaintiffs’ claims

10   against Individual Defendants are time barred, the court does not reach Defendants’ other

11   issues.

12             The statute of limitations period for 42 U.S.C. §§ 1982 and 1983 claims is “that of

13   the forum state’s statute of limitations for personal injury torts.” Elliot v. City of Union

14   City, 25 F.3d 800, 802 (9th Cir. 1994) (applying personal injury tort statute of limitations

15   to 42 U.S.C. § 1983 claims); Beauregard v. Lewis Cty., No. C05-573RJB, 2006 WL

16   2924612, at *8 (W.D. Wash. Oct. 10, 2006) (same for § 1982 claims). Thus, these types

17   of claims must be brought within three years of accrual. RCW 4.16.080(2); Boston v.

18   Kitsap Cty., 852 F.3d 1182, 1185 (9th Cir. 2017) (applying RCW 4.16.080(2) to federal

19   civil rights claims). Plaintiffs acknowledge that “the statute of limitations began to run in

20   April 2015,” when Plaintiffs discovered through Mr. Swanberg that Individual

21   Defendants allegedly acted in concert to offer perjurious testimony to deprive Plaintiffs

22   of their property rights. (Pl. Resp. at 9 (citing Compl. ¶ 3.20).) Based on Plaintiffs’


     ORDER - 17
 1   admission, Defendants argue that the three-year statute of limitations expired prior to the

 2   date—June 4, 2018—on which Plaintiffs filed their complaint. (See Def. Reply at 5; see

 3   also Compl.)

 4          Plaintiffs counter that their 42 U.S.C. § 1983 claim against Individual Defendants

 5   is not time-barred because, in addition to the three-year limitations period, they are

 6   entitled to a 60-day extension of the statute of limitations under RCW 4.96.020—

 7   Washington State’s claim-presentment statute. (See Pl Resp. at 9.) If the court were to

 8   add an additional 60 days to the three-year statute of limitations, Plaintiffs’ complaint

 9   would be timely filed assuming that the limitations period began to run in April 2015.

10   (See id.) Plaintiffs’ rejoinder, however, is of no avail because in Boston v. Kitsap County,

11   the Ninth Circuit stated that RCW 4.96.020 “has no bearing on § 1983 actions.” 852 F.3d

12   at 1186. Indeed, the Ninth Circuit unequivocally held that “RCW 4.96.020 contains a

13   special statute of limitations . . . [that] does not operate to toll the state’s general [three-

14   year] residual limitations period applicable to § 1983 actions.” Id. at 1189. Thus, RCW

15   4.96.020 does not serve to extend the three-year statutory period for Plaintiffs’ § 1983

16   claims against Individual Defendants.

17          Because Plaintiffs did not file their complaint until June 4, 2018, more than three

18   years after Plaintiffs admit that the limitations period began to run (see Pl. Resp. at 9), the

19   court concludes that Plaintiffs’ § 1983 claim against Individual Defendants is time

20   barred. Thus, the court grants Defendants’ motion to dismiss Plaintiffs’ § 1983 claim

21   (see Compl. ¶¶ 6.1-6.10). In addition, allowing Plaintiffs to amend their time-barred

22   claim would be futile. See Sackett v. Beaman, 399 F.2d 884, 892 (9th Cir. 1968) (holding


     ORDER - 18
 1   that the district court did not abuse its discretion by denying leave to amend when the

 2   applicable statute of limitations barred the plaintiff’s claim). Accordingly, the court

 3   dismisses this claim with prejudice and without leave to amend.

 4   D.     Plaintiffs’ Public Records Act Claim

 5          Federal law provides that “in any civil action of which the district courts have

 6   original jurisdiction, the district courts shall have supplemental jurisdiction over all other

 7   claims that are so related to claims in the action within such original jurisdiction that they

 8   form part of the same case or controversy under Article III of the United States

 9   Constitution.” 28 U.S.C. § 1367(a). Claims are part of the same case or controversy if

10   they arise from a common nucleus of operative facts. United Mine Workers of Am. v.

11   Gibbs, 383 U.S. 715, 725 (1966). However, even if claims do form part of the same case

12   or controversy, a district court may decline to exercise supplemental jurisdiction over a

13   claim and remand the state law claim if: (1) the claim raises a novel or complex issue of

14   state law; (2) the state law claim substantially predominates over the claim or claims over

15   which the district court has original jurisdiction; (3) the district court has dismissed all

16   claims over which it has original jurisdiction; or (4) in exceptional circumstances, there

17   are other compelling reasons for declining jurisdiction. 28 U.S.C. § 1367(c)(1)-(4).

18   Courts should consider values of economy, convenience, fairness, and comity when

19   deciding whether to exercise supplemental jurisdiction over pendent state law claims.

20   Oliver v. Ralphs Grocery Co., 654 F.3d 903, 911 (9th Cir. 2011).

21          The court declines to exercise supplemental jurisdiction over Plaintiffs’ PRA

22   claim and grants Plaintiffs’ motion to remand these claims. Given that the court has now


     ORDER - 19
 1   remanded or dismissed all of Plaintiffs’ claims over which it had original jurisdiction,

 2   judicial efficiency is best served if the court declines supplemental jurisdiction over

 3   Plaintiffs’ PRA claim and remands instead. See, e.g., Accredited Home, 2007 WL

 4   1977137, at *4 (declining to exercise supplemental jurisdiction on grounds of comity,

 5   economy, and convenience). Accordingly, the court grants Plaintiffs’ motion to remand

 6   this claim.

 7                                   IV.    CONCLUSION

 8          For the foregoing reasons, the court GRANTS in part and DENIES in part

 9   Plaintiffs’ motion to remand (Dkt. # 10) and GRANTS in part and DENIES in part

10   Defendants’ motion to dismiss (Dkt. #6). Plaintiffs’ motion to remand is granted as to

11   their inverse condemnation and takings claim (see Compl. ¶¶ 4.1-4.7), the substantive

12   due process claim (see id. ¶¶ 5.1-5.6), the equal protection claim (see id. ¶¶ 7.1-7.8), and

13   the PRA claim (see id. ¶¶ 8.1-8.4). Plaintiffs’ motion to remand is denied as to their 42

14   U.S.C. § 1983 claim against Individual Defendants. (See id. ¶¶ 6.1-6.10.) Defendants’

15   motion to dismiss is granted as to Plaintiffs’ § 1983 claims against Individual Defendants

16   (see id.), and the court DISMISSES those claims with prejudice and without leave to

17   amend.

18          The court further ORDERS that:

19             1. Pursuant to 28 U.S.C. § 1447(c), all further proceedings in this case are

20                 REMANDED to the Superior Court of King County, Washington;

21   //

22   //


     ORDER - 20
 1           2. Pursuant to 28 U.S.C. § 1447(c), the Clerk shall mail a certified copy of the

 2                order of remand to the Clerk for the Superior Court of King County,

 3                Washington; and

 4           3. The Clerk shall also transmit the record herein to the Clerk for the Superior

 5                Court of King County, Washington.

 6        Dated this 10th day of December, 2018

 7



                                                   A
 8

 9
                                                   JAMES L. ROBART
10                                                 United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 21
